

115 HR 3886 IH: To amend the Internal Revenue Code of 1986 to increase the unified credit against the estate and gift tax and to simplify the estate and gift tax rates.
U.S. House of Representatives
2017-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3886IN THE HOUSE OF REPRESENTATIVESSeptember 28, 2017Mr. Austin Scott of Georgia introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to increase the unified credit against the estate and
			 gift tax and to simplify the estate and gift tax rates.
	
		1.Estate and gift tax reforms
			(a)Increase in unified credit
 (1)In generalSection 2010(c)(3)(A) of the Internal Revenue Code of 1986 is amended by striking $5,000,000 and inserting $50,000,000. (2)Inflation adjustmentSection 2010(c)(3)(B) of such Code is amended—
 (A)by striking 2011 in the matter preceding clause (i) and inserting 2017; and (B)by striking 2010 in clause (ii) and inserting 2016.
 (b)Simplification of ratesSection 2001(c) of such Code is amended to read as follows:  (c)Tentative taxThe tentative tax computed under this subsection is 20 percent of the amount with respect to which such tentative tax is to be computed..
 (c)Effective dateThe amendments made by this section shall apply to decedents dying, and gifts made, after the date of the enactment of this section.
			